 In the Matter ofSCRIPPS-HOWARDRADIO,INC.,S'r.vriorWCPOandAMERICAN,FEDEP,A'rlox OF RADTO AR'I'TS'IES, CINCINNATI LOCAL, AF-rLLIATEDwi,rirAFLIn the Matter ofSCRIPT'SHow' vRDRADIO,INC..STATIONWVCPOandASSOCIATED BROADCAST TECITNICTANS,UNIT OF I. B. E. W., AFFIL-IATFD-\vimA. F. O. L.Cases Nos. R-1710 and R-1711, respectively-Decided MMarch 8, 1940Radio BroadcastingTndasti y-Investigalion of Repiesenntatives.controversyconcerning representation of employees. company refuses to recognizeunions assole collective bargaining agents until unions are certified by the Board-Unnts Appropriate for Collective Bargaining:allemployeesappearing beforethe microphone in a professional capacity, excluding "hillbillies" ; all broad-cast technicians, employees with some supervisory duties includedin-Rep-reseatatives:proof of choice: documentary proof not objected to by com-upon proof of majority representa-tion-Election Oidcied:todetermine bargaining representative of employeesappearing before the microphoneMrs. Mary Telker Iliff,for the Board.Baker,HostetlercCPatterson,byM'r.Thomas J. Edwards,ofCleveland, Ohio, for the Company.Mrs. Egrzily Holt,of New York City, for the A. F. R. A.Mr. Ray Johnson,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 11 and 15, 1940, respectively, American Federation,ofRadio Artistes, Cincinnati Local, affiliated with AFL, hereincalled the A. F. R. A., and Associated Broadcast Technicians Unitof I. B. E. W., affiliated with A. F. O. L., herein called the A. B.T.U., each filed with the Regional Director for the Ninth Region(Cincinnati, Ohio) a petition alleging that a question affecting coln-inerce had arisen concerning the representation of employees ofScripps-Howard Radio, Inc., Station WCPO, Cincinnati, Ohio, here-in called the Company, and requesting an investigation and certifi-21 N. L.R. B., No. 31.295 296DECISIONSOF NATIONALLABOR RELATIONS BOARDcation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Janu-ary 18, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation in each case and authorizedthe Regional Director to conduct it and to provide for an appro-priate -hearing upon due notice.On the same day, acting pursuanttoArticle III, Section 10 (c) (2), of said Rules and Regulations,the Board further ordered that the cases be consolidated.On January 22, 1940, the Regional Director issued a notice ofhearing, copies of which were served upon the Company, upon theA. F. R. A., and upon the A. B. T. U. On January 26, 1940, theCompany filed a motion to continue the hearing until January 31,1940, and agreed, in the event the motion was granted, to waive 5days' notice of such hearing.On the same day the Regional Direc-tor granted the motion.Pursuant to the notice and notice of postponement, a hearing washeld on January 31, 1940. at Cincinnati, Ohio, before John T. Lind-say, the Trial Examiner duly designated by the Board.The Board,the Company, and the A. F. R. A. were represented by counsel, andthe A. B. T. U. by its international representative; all participatedin the hearing.Full oportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYScripps-Howard Radio, Inc., an Ohio corporation,owns and op-erates radio-broadcasting stations in Cincinnati,Ohio, and Knoxille,Tennessee, known asWCPOandWNOX,respectively.StationWCPO,the only station involved in this proceeding,isnot a partof any national network, but it occasionally broadcastsnetworkprograms.It is licensed by the Federal Communications Commis-sion and operates with a power of 250 watts. Its programs areordinarily received at points in the States of Ohio, Kentucky, andIndiana, within a radius of 20 miles fromthe Cityof Cincinnati.The station purchases and broadcasts United Press bulletins orig-inating in all parts ofthe world.During thesummer,it r'ceives SCRIPPS-HOWARD RADIO, INC.297by direct wire play-by-play descriptions of baseball games playedoutside the State of Ohio and broadcasts these reports.Approxi-mately 20 per cent of its total sales of advertising originate outsidethe State of Ohio.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Radio Artistes, Cincinnati Local, is a la-bor organization affiliated with the American Federation of Labor.It admits to its membership all employees of the Company whoappear before the microphone in a professional capacity.Associated Broadcast Technician Unit is a labororganization af-filiated with the International Brotherhood of ElectricalWorkersand with the American Federation of Labor. It admits to mein-bership all broadcast technicians employed by the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn January 8, 1940, the A. F. R. A. requested the Company tobargain with it as the exclusive representative of all the Company'semployees appearing before the microphone in a professional ca-pacity.The Company, however, refused to bargain with the A. F.R. A. until it was certified by the Board.The A. B. T. U. made a written request that the Companybargainwith it as the exclusive representative of the broadcast techniciansemployed by the Company. The Company, however, refused tobargain with the A. B. T. U. until it was certified by the Board.We find that questions have arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITSThe A. F. R. A. contends that all the Company's employees whoappear before the microphone in a professional capacity constitutean appropriate unit.The Company seeks to exclude Andre Carlonfrom such a unit, contending that he exercises supervisory functions.As program director and chief announcer, Carlon directs the ap- 298DECISIONSOF NATIONALLABOR RELATIONS BOARDportionment of time of other program employees and generally super-vises their work. In addition to such functions, he performs theduties of an announcer about 27 hours a week. Announcers exer-cising supervisory functions are included in all contracts negotiated.by the A. F. R. A., and it is now bargaining for such announcersin about 75 per cent of all broadcasting stations in the United States.Carlon is a member of the A. F. R. A. and the president of theCincinnati Chapter.In view of the time devoted to non-supervisoryfunctions, his duties would appear to resemble those of a workingforeman whom we have included in the unit in previous cases atthe instance of the only union involved.1We shall accordinglyinclude him, in the unit.The A. F. R. A. requests the exclusion from the unit of a groupknown as the "hillbillies," who are occasionally permitted to broad-cast over the station but are not paid for their services.The musi-cian's union, with which the Company has a contract, claims juris-diction over the "hillbillies."We shall exclude them from the unit.The A. B. T. U. contends that all broadcast technicians employedby the Company constitute an appropriate unit. The Companyseeks to exclude Glen A. Davis, chief engineer, from such a unit,contending that he is a supervisory employee.Davis supervises thework of three other engineers and also makes some purchases of ma-terials for the Company.In addition to his supervisory duties,Davis devotes a substantial portion of his time to the performanceof duties identical to those of his subordinates.Like Carlon, Davis'duties resemble those of a working foreman.2We shall include himin the unit.We find that all employees of the Company who appear beforethemicrophone in a professional capacity, excluding "hillbillies,"constitute an appropriate unit.'We find that all broadcast technicians employed by the Companyconstitute in appropriate unit.We find that these units will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining, and will otherwise effectuate the policies of the Act.VI.THE DET'.ERDMINATION OF REPRESENTATIVESAt the hearing the A. F. R. A. introducedevidence to show thatit represented a substantial number of the Company's employees but13fatter of Lidv Bhothers, IncorporatedandUnitedWholesale Employees, (Local No.65), 5 N L R B 757,Hatter of Kansas Milling CompanyandFlour, Feed, Seed,CerealdElebator Workers Union,No 20991, AF. of L,15 N L R B71; Hatter of BrooklynDaily EagleandNewspaper Guild of New Port,l; N. L R B 9742 See cases cited in footnote 1,supra3 The A F. R. A requests the exclusion of Albert Stephan listed on the payroll as awriter in the program departmentStephan does not appear before the microphoneWeshall accordingly exclude him from the unit SCRIPPS-HOWARD RADIO, INCconceded that an election is necessary to settle the question concern-ing representation.The A. F. R. A. requests that a current pay roll be used to, de-termine eligibility to participate in the election.The Company didnot oppose the use of such pay roll and there is no showing thatsuch a pay roll is inappropriate.We shall accordingly direct thatthose persons eligible to vote shall be the employees in the appropriateunit who were employed by the Company during the pay-roll periodnext preceding the date of this Direction, including employees whodid not Work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause.The A. B. T. U. introduced documentary evidence to prove thatitrepresented all broadcast technicians employed by the Companyand requested certification on the basis of such proof.The Com-pany admitted that its four broadcast technicians were members ofthe A. B. T. U. and made no objection to certification on the record.Accordingly no election is necessary among the broadcast techni-cians.4We shall certify the A. B. T. U. as the exclusive represents-tive of all broadcast technicians employed by the Company.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the reps e-sentation of employees of Scripps-Howard Radio, Inc., StationWCPO,Cincinnati,Ohio, within the meaning of Section 9 (c), andSection 2 (6) and(7), of the National Labor Relations Act.2.All employees of the Company who appear before the micro-phone in a professional capacity,excluding"hillbillies,"constitute-a unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.All broadcast technicians employed by the Company constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the National Labor Relations Act.4.Associated Broadcast Technicians Unit of I. B. E. W., affiliated'with A.F. O. L. is the exclusive representative of all broadcast tech-nicians employed by the Company at Station WCPO for the pur-poses of collective bargaining,within the meaning of Section 9 (a),of the National Labor Relations Act.4Matter of Capstol AutomaticMusicCompany,IncandUniterl Conti Machine EmployeesUnion, Local 2.4, U R&IVE of America, C I 0 ,18 N L R B. 23. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III; Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part;of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Scripps-Howard Radio, Inc., Station WCPO,Cincinnati, Ohio,an election by secret ballot shall be conducted as early as possiblebut not later than thirty(30) days from the date of this Directionof Election,under the direction and supervision of the Regional Di-rector for the Ninth Region,acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9,of said Rules and Regulations,among all the employees of theCompany appearing before the microphone in a professional capacitywho were employed by the Company during the pay-roll period nextpreceding the date of this Direction of Election including employeeswho did not work during such pay-roll period because they were illor on vacation,and employees who were then or have since beentemporarily laid off,but excluding"hillbillies"and employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by American Federation of RadioArtistes,Cincinnati,Local,affiliatedwith AFL,for the purposes ofcollective bargaining.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct,49 Stat. 449,and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Associated Broadcast Technicians Unitof I. B.E.W. affiliatedwith A.F. O. L., has been designated andselected by a majority of the broadcast technicians employed by theScripps-Howard Radio, Inc., StationWCPO,Cincinnati,Ohio, astheir representative for the purposes of collective bargaining andthat pursuant to Section 9 (a) of the National Labor Relations Act,Associated Broadcast Technicians Unit of I. B. E. W.,affiliatedwith A.F. O. L., is the exclusive representative of all such employeesfor the purpose of collective bargaining in respect to rates of pay,wages, hours of employment,and other conditions of employment.